Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-11, and 13-23, are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records alone or in combination failed to teach, for claim 1, "converting, by a conversion subsystem comprising a sequence of two or more machine learning (ML) models of a dialog system, the logical form selected from the training tuple to a second utterance; converting, by the conversion subsystem, the second utterance to a converted logical form different from the logical form of the training tuple"; for claim 10, “convert the logical form selected from the training tuple to a second utterance; convert the second utterance to a converted logical form different from the logical form of the training tuple”; for claim 17, “using two or more machine learning (ML) models of a dialog system to convert the logical form selected from the training tuple to a second utterance; using a text-to-speech (TTS) subsystem of  the dialog system, an automatic speech recognition (ASR) subsystem of the dialog system, and a semantic parser of the dialog system to convert the second utterance to a converted logical form different from the logical form of the training tuple”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Chang et al.(US 10262062 B2) teach: The question classification labels that classify the question included in the natural language input are then used to select at least one of a plurality of logical form templates. The semantic intent that is extracted from the natural language input is then used to fill in the selected logical form template, such as to fill in entity, subject, predicate, and object slots using the semantic entity and semantic representation. The filled-in logical form template is then mapped to form a database query (e.g., a structured databased query such as for MySQL) that is then executed to query a database to answer the question.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656